Citation Nr: 1521579	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Virtual VA electronic claims processing system includes a transcript of the Veteran's December 2013 hearing before the undersigned.  At the Board hearing, the undersigned clarified the matter on appeal to be entitlement to service connection for lumbar spine disability, to include lumbar spondylosis, degenerative disc disease, and radiculopathy, and to include as secondary to service-connected disabilities, as reflected on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

The Board notes that since the time of his Board hearing in December 2013, the Veteran has submitted additional evidence and information in support of his claim.  However, as remand of this matter is required to obtain additional medical records and provide the Veteran a new examination and opinion, the Board need not solicit a waiver from the Veteran as to whether he would like to waive consideration of the newly received evidence by the Agency of Original Jurisdiction.  

In July 2014 the Veteran submitted a claim for service connection based on a fall in which he fractured his L1 vertebra due to his service-connected disabilities.  The issue has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At a VA examination in October 2011, the examiner did not provide a clear opinion as to whether the Veteran's lumbar spine disorder began during service or was related to any incident of service, nor did he provide any opinion as to whether the Veteran's lumbar spine disorder was aggravated (chronically worsened) by service-connected disabilities.  Accordingly, the Veteran should be provided a new examination and opinion.  See 38 U.S.C.A. § 5103A(d).

In an August 2011 deferred rating decision it is indicated that the Veteran had applied for SSA disability benefits, and in a May 2012 Supplemental Income Questionnaire the Veteran indicated he was receiving income from the Social Security Administration.  The AOJ should seek to obtain the relevant records from the SSA.  See 38 U.S.C.A. § 5103A(a)-(c); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

On remand, the AOJ should seek to obtain any additional relevant records of treatment.  See 38 U.S.C.A. §§ 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA lumbar spine examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all current lumb spine diagnoses.  If degenerative disc disease, spondylosis, radiculopathy, or scoliosis is not diagnosed the prior diagnosis of record must be addressed.  Second, for each currently diagnosed lumbar spine disorder, the examiner must provide the following opinions, in light of the examination findings and the service and post-service evidence of record:  1) is it at least as likely as not (50 percent or greater probability) that each diagnosed lumbar spine disorder was caused or aggravated by the Veteran's military service; that any arthritis of the lumbar spine began within one year after discharge from service; or that each lumbar spine disorder that is caused or aggravated by service-connected disabilities, including a left talus fracture with traumatic arthritis, right ankle strain, and depressive disorder.

Third, if scoliosis is diagnosed provide an opinion regarding whether scoliosis is congenital.  If congenital provide an opinion regarding whether it is a congenital disease or defect.  A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  A defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Next, if a congenital disease, the examiner must provide an opinion regarding whether it is aggravated (progressed during service at a greater rate than normally expected according to accepted medical authority).  If it is a congenital defect, provide an opinion regarding whether there is a superimposed disease or injury due to service. 

The examiner must address the Veteran's lay statements, the October 2010 lay statement, submissions by Dr. JD, and the 2011 VA examination report.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

